Title: To John Adams from James McHenry, 12 August 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 12 Augt. 1799.

I had the honour to receive your letter of the 5th on saturday last, inclosing a letter from General Smith, and that dated the 6th inst this morning.
The General has not sufficiently examined the points he writes upon, or he would not suggest that Baltimore, has had too little allotted to her defence out of the appropriations, in particular he cannot have read my letters to the naval committee. The information I have given the gentlemen composing this committee, and arrangements respecting the defence of the harbour of Baltimore, will be found to be strictly correct, and my expressions to them appropriate. I shall send you all the letters I have addressed to them, and relative to this business, with a statement of the distribution of the money that has been appropriated for the protection of our harbours, as soon as they can be made out. I shall also inform you, what sum may be calculated upon towards improving the fortifications in the harbour of Boston.
It was my opinion as expressed in my letter of the 31st July ulto., that it was unnecessary, under present circumstances, to organize the Hospital establishment, in other words, to fill all the offices created by the “act to regulate the medical establishment.” I inclose the act for your perusal.
You will percieve, that by the 1st section of this act, Hospital Surgeons are made liable to serve in the field; and by the 4th section, that Regimental Surgions and mates may be called upon to serve in the Hospitals. This provision was inserted into the act, merely for the purpose of obviating any difficulties that might be started, by either order of Surgeons, when the service required, that the one should assist the other. There is no where in this or any other act, a power to create and detach Hospital Surgeons and mates to serve on board of ships.
The method pursued for the care of the sick of the army is as follows. The sick of the respective garrisons are attended in their quarters, in garrison Hospitals, or in tents, as the case may be, by the Surgeon or mate of some Regiment, or when these prove insufficient in number, by temporary mates, appointed in conformity to the 1st section of the “Act to augment the army of the United States, and for other purposes,” passed the 16 July 1798.  I had concluded therefore that we might pursue this course for some time yet to come, at least, that under the present circumstances of the army, Regimental Surgeons and mates, with the occasional help of temporary mates, would be adequate to the management of the sick, consequently, that we might with propriety, and without inconvenience to the service, postpone the appointing of the far greatest number, at least, of the officers contemplated in the act to regulate the medical establishment. The act itself countenanced this view of the subject, by providing, “that none of the officers aforesaid shall be intitled to any part of the pay or emoluments aforesaid, until they shall respectively be called into actual service.”
The only officers, under the Hospital act, for whom any employment could be devised at this moment, are, the Physician General, one or more Hospital Surgions, and the Purveyor to the establishment. If a system of directions for the care of the sick in camps &c &c, and temporary and permanent Hospitals, are proper to be formed and established, at this time, there must be for these purposes, a physician General and several Hospital Surgions. As to the Purveyor he could be imployed in procuring medicines &c wanted for the army.
Is the organizing of the medical establishment required on another account, to provide Hospitals and surgeons for the sick and disabled seamen and marines? It appears to me that the “act for the relief of sick and disabled seamen” passed the 16 July 1798, and the “act in addition to an act for the relief of sick and disabled seamen” passed the 2d of March 1799, contain provisions and full authority to do every thing necessary for their comfort.
The result of this brief view of the subject is.
1. That Regimental Surgions and mates, with temporary mates, are considered equal competent to the care of the sick of the army while it shall be situated as at present.
2. That if the Physician General is called into service, it will be proper to appoint several Hospital Surgeons, to enable him to do certain acts in which the law gives them a coagency, and that a Purveyor could be employed.
3. That the organizing of the Hospital establishment is not necessary to give effect to the two acts before recited respecting sick and disabled seamen & marines.
Doctor Warren is a man of superior talents and deserving of any medical appointment in the power of the President to offer. I question however, whether he would renounce his practice in Boston for the office of Senior Hospital Surgeon, the performance of the duties of which would require his attendance elsewhere.
Doctor Welch, from what I have heard of him, is well intitled to attention. I believe he is at present under pay, as temporary mate only, an appointment which does not oblige him to relinquish his private practice.
I had the honour to inclose in my letter of the 6th of Augt inst. the names of the candidates for Surgeons and mates for the 14 & 15 Regiments with the recommendations of 2 Colonels Hunnewell & Rice. I now inclose a list of the names of those who have applied to be appointed Chaplains in the army of the United States.
General Pinckney has proposed for Captain in the 5th Regiment Dr. John Mitchel vice Mr Simons, who has dclined to accept of that office. The recommendation which, was received this morning, is respectfully submitted.
With the greatest respect I have the honour to be Sir / your most obt. / & very hble St.

James McHenry